DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-6 are allowable.  Claims 7-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 23 Sept. 2020, is hereby withdrawn and claims 7-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Chalker on 22 May 2021.

The application has been amended as follows: 
Amend the specification as follows:
Amend the sentence on page 2 lines 24-26 to be “Preferably a flow rate in the region of 15-20 L/m2/minute is achieved, in comparison with less than 5 L/m2/minute used in the prior art.”

Amend the sentence on page 6 lines 25-26 to be “Preferably a flow rate in the region of 15-20 L/m2/minute is achieved, in comparison with less than 5 L/m2/minute used in the prior art.”

Amend the sentence on page 9 line 14 to be “1. Increasing the irrigation rate to greater than 15 L/m2/min.”


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 1 as follows:
“A method of cleaning a contaminated gas, the method comprising passing the contaminated gas through at least two cleaning stages of crumb rubber through which water flows, wherein the gas and the water pass cocurrently through the at least two cleaning stages of crumb rubber at an irrigation water flow rate greater than 15 L/m2/minute, and wherein the crumb rubber is inoculated with a biological agent.”

Amend claim 7 as follows:
“An apparatus for cleaning a contaminated gas, the apparatus comprising: 
at least two cleaning stages of crumb rubber, wherein the crumb rubber is inoculated with a biological agent; 
Page 2 of 9Appl. No. 15/780,806Amdt. dated Feb. 24, 2021Reply to Office Action of Nov. 24, 2020means for irrigating the 2/minute; 

wherein the means for irrigating the crumb rubber crumb rubber through the at least two stages of crumb rubber

Amend claim 11 as follows:
“The apparatus of claim 7, wherein the means for irrigating the crumb rubber with water comprises at least one spray nozzle above the crumb rubber

Amend claim 14 as follows:
	“A landfill gas engine comprising an apparatus for cleaning a contaminated gas comprising: 
at least two cleaning stages of crumb rubber, wherein the crumb rubber isPage 3 of 9Appl. No. 15/780,806Amd. dated Feb. 24, 2021Reply to Office Action of Nov, 24, 2020 inoculated with a biological agent; 
means for irrigating the crumb rubber with water at an irrigation water flow rate greater than 15 L/m2/minute; 
means for passing the contaminated gas through the at least two cleaning stages of crumb rubber; and 
wherein the means for irrigating the crumb rubber with water and the means for passing the contaminated gas through the at least two cleaning stages of crumb rubber through the at least two cleaning stages of crumb rubber.”

Amend claim 15 as follows:
“A non-transitory computer-readable medium having computer-executable instructions adapted to cause a computer system to perform a step of passing a contaminated gas through at least two cleaning stages of crumb rubber through which water flows at an irrigation water flow rate greater than 15 L/m2/minute, wherein the crumb rubber is inoculated with a biological agent, and wherein the gas and the water pass cocurrently through the at least two cleaning stages of crumb rubber.”

Reasons for Allowance
Claims 1 and 3-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach the gas and the water pass cocurrently through the at least two cleaning stages of crumb rubber at an irrigation water flow rate greater than 15 L/m2/minute, and wherein the crumb rubber is inoculated with a biological agent.  Applicant argues on page 7 of the Applicant Remarks that the flow rate range allows for the formation of biofilm on the surface of the crumb rubber.  This is found to be persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business 






/CABRENA HOLECEK/Examiner, Art Unit 1776